                                                                                       _fWOPENCQ?mT


                                                                                        JAN I ^ oo'o
                   IN THE UNITED STATES DISTRICT COURT FOR TH
                              EASTERN DISTRICT OF VIRGINIA                      ^ Cleric U.S. dis h
                                                                                ^    AL^AMnpig

                                       Alexandria Division

UNITED STATES OF AMERICA


            V.                               )       No. l:19-CR-27-TSE
ELIAZAR DURAN MOTA,
a/k/a JONATHAN,
a/k/a CALCETIN


Defendant.


                                    STATEMENT OF FACTS


       The parties stipulate that the allegations in Count One ofthe Information and the

following facts are true and correct, and that had the matter gone to trial the United States would

have proven them beyond a reasonable doubt.

        1.     Between in and around August 28, 2015 through on or about July 6, 2018, within

the Eastern District ofVirginia and elsewhere,in and affecting interstate commerce,the defendant,

ELIAZAR DURAN MOTA, a/k/a JONATHAN a/k/a CALCETIN, with others known and

unknown to the United States, knowingly traveled in interstate commerce and used a facility in

interstate commerce, including cell phones, with intent to otherwise promote, manage, establish,

carry on and facilitate the promotion, management, establishment and carrying on of prostitution

offenses in violation ofthe laws of Virginia, to wit: Virginia Code § 18.2-348, and of the United

States, in violation ofTitle 18, United States Code, Section 2421(a), and thereafter performed and

attempted to perform an act to promote, manage, establish and carry on such unlawful prostitution

activity involving victims Ca.D.S., Cl.D.S., A.M.F., J.RA., and M.V.O.(In violation of Title 18,

United States Code, Sections 1952(a)(3) and 2.)

       2.      ELIAZAR DURAN MOTA, along with Luis Bonilla-Hemandez, operated a

prostitution business out oftheir residences located in Northern Virginia.
                                                 1
